Citation Nr: 1416871	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection carpal tunnel syndrome, right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, wherein the RO, among other things, determined that new and material evidence had not been submitted to "reopen" a previously denied claim of service connection for carpal tunnel syndrome and ulnar neuropathy of the right hand, claimed as a right arm and hand disability.

The Board notes that the Veteran's claim of service connection for "problems with [his] right arm [and] hand" was initially treated as one claim, characterized as that of service connection for carpal tunnel syndrome and ulnar neuropathy of the right hand.  In a December 2008 rating decision, the RO granted service connection for traumatic sensory neuropathy, right forearm, and ulnar neuropathy, right fifth finger, evaluated as 10 percent disabling, effective from October 17, 2006.  Thereafter, the RO issued a statement of the case (SOC) addressing the issue of whether new and material evidence sufficient to reopen a previously denied claim of "service connection for carpal tunnel syndrome, right arm (claimed as right arm and hand)" had been received.  The Veteran then filed a VA Form 9 wherein he asserted his belief that he had developed carpal tunnel syndrome as a result of his military duties serving as a teletype operator.  The Veteran also submitted evidence showing that he had been diagnosed as having bilateral carpal tunnel syndrome.  In December 2013, the RO issued a supplemental SOC (SSOC) addressing the issue of whether new and material evidence sufficient to reopen a previously denied claim of "[s]ervice connection for carpal tunnel syndrome and ulnar neuropathy of the right arm (claimed as right arm and hand)" had been received.  The issue certified to the Board was similarly characterized as such.

In light of this procedural history, the Board finds that the issue currently before it is whether new and material evidence has been received to reopen a claim of entitlement to service connection carpal tunnel syndrome, right arm, which claim does not encompass right ulnar neuropathy, as service connection has been granted for that disability.  Further, given that the Board will "reopen" the claim and remand the underlying claim of service connection for consideration on the merits by the agency of original jurisdiction (AOJ), the Board finds that, in light of the Veteran's submissions, the AOJ should consider whether service connection is warranted for carpal tunnel syndrome, bilaterally or individually for the right or left arm.

The Board also notes that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge, sitting at the RO.  However, a March 2014 report of contact indicates that when contacted to remind him of his March 17, 2014, hearing, the Veteran stated that he wished to withdraw his request for such hearing due to an inability to attend the hearing for health reasons.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  By rating action dated in June 2000, the RO denied a claim of service connection for carpal tunnel syndrome, right arm; the Veteran did not appeal.

2.  Evidence received since the June 2000 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for carpal tunnel syndrome and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A June 2000 RO decision that denied service connection for carpal tunnel syndrome, right arm, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen a claim of service connection for carpal tunnel syndrome, right arm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally filed for VA disability compensation for a disability of the right hand or arm manifested by numbness, tingling, and decreased grip strength in October 1999, stating that while in service he had cut his right forearm on broken glass.  In a rating decision dated in June 2000, the RO granted service connection for a scar of the volar surface of the right forearm, and denied service connection for carpal tunnel syndrome and ulnar neuropathy of the right arm upon finding that although the Veteran had a diagnosis of carpal tunnel syndrome, the evidence failed to establish any relationship between the carpal tunnel syndrome and the Veteran's service-connected scar.  

The Veteran did not timely file a notice of disagreement (NOD) as to that decision and the June 2000 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1999).  As a result of the finality of the June 2000 RO decision, a claim of service connection carpal tunnel syndrome of the right arm may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2013).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

As indicated above, at the time of the June 2000 RO decision, the evidence of record failed to demonstrate a link between the Veteran's carpal tunnel syndrome of the right arm and his service-connected scar.  Notably, it does not appear as though the RO considered whether the Veteran's carpal tunnel syndrome was directly related to service; rather, it considered only whether the Veteran was entitled to service connection for carpal tunnel syndrome as secondary to his service-connected scar.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (providing for service connection on a direct basis where there is evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing for service connection on a secondary basis when a disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury); 38 C.F.R. § 3.310 (2013).

The evidence associated with the record since the June 2000 RO decision includes a May 2007 letter from the Veteran's private physician, G.S., M.D., who noted that the Veteran continued to experience periodic pain and numbness in his right hand and arm, which symptoms he believed were a result of the Veteran's previous occupation in the military.  Although Dr. G.S. did not specifically indicate whether the Veteran's pain and/or numbness was due to his carpal tunnel syndrome, as opposed to a manifestation of his neuropathy, the Board finds that Dr. G.S.'s statement, which is presumed credible, see Justus, supra, along with the Veteran's contention that his carpal tunnel syndrome is attributable to his military occupational duties, is new and material evidence sufficient to reopen the claim of service connection for carpal tunnel syndrome, right arm.  This is so because it relates to unestablished facts necessary to substantiate the Veteran's service connection claim and also requires consideration of a new theory of entitlement to service connection for carpal tunnel syndrome (i.e., entitlement to service connection on a direct basis).  See Davidson and Shade, both supra.  Accordingly, the claim of service connection for carpal tunnel syndrome, right arm, is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the claims of entitlement to service connection for carpal tunnel syndrome, right arm, is reopened; to that limited extent, the appeal is granted.


REMAND

Regarding the Veteran's "reopened" claim, the Board finds that the matter must be remanded not only for consideration by the AOJ in the first instance, but also for the Veteran to be afforded a VA examination to determine the etiology of his diagnosed carpal tunnel syndrome.  This is so because Dr. G.S.'s May 2007 gives rise to the suggestion that the Veteran's carpal tunnel syndrome may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, as noted above, although the Veteran's petition to reopen was limited to a previously denied claim of service connection for carpal tunnel syndrome of the right arm, because during the pendency of the appeal the Veteran submitted evidence showing a diagnosis of bilateral carpal tunnel syndrome, which he hoped would "expedite [VA's] decision making on [his] bilateral carpal tunnel syndrome," the Board finds that on remand, the AOJ should consider whether service connection is warranted for carpal tunnel syndrome either bilaterally or of the right or left arm individually.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim").

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new notice letter that specifically informs him of the information and evidence necessary to substantiate his claim of service connection for bilateral carpal tunnel syndrome on both a direct and a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for carpal tunnel syndrome.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner and the results of any testing must be included in the examination report.

The examiner should be asked to review the entire record and examine the Veteran, to include taking a detailed history from the Veteran regarding any relevant symptomatology experienced during and since service.  The examiner should then provide an opinion as to whether it is at least as likely as not the Veteran's diagnosed carpal tunnel syndrome of either arm had its onset in service or is causally related to his active service, to include the Veteran's occupational duties as a teletype operator in service and/or the in-service injury to his right arm.  (The Board notes that the Veteran's military occupational specialty was that of a communications center specialist and he has indicated working on a teletype machine for eight hours of more a day during his four years in service.)

An opinion should also be provided as to whether it is at least as likely as not that the Veteran's service-connected scar and/or neuropathy has caused or made chronically worse the Veteran's carpal tunnel syndrome of either arm.  An opinion must be given as to both causation and aggravation.

All opinions should be set forth in detail and explained in the context of the record, which should include reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner should indicate the medical reasons to accept or reject the Veteran's assertion that his current carpal tunnel syndrome is related his duties as a teletype operator.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of erectile dysfunction or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for carpal tunnel syndrome.  Consideration should be given to whether entitlement to such is warranted bilaterally or individually for the right or left arm, to include on both direct and secondary bases.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  
Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


